DETAILED ACTION

This action is in response to the application filed on 3/3/2021. 
      Claims 1-35 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/27/2021 and 9/9/2021 have been considered by the examiner (see attached PTO-1449).




Claim Interpretation - 35 USC § 112























The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 35 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“means for determining a set of scaling lists for the video data” – Quantization Unit 208 or Inverse Quantization Unit 306; see also Fig. 3 and Fig. 4.

“means for determining that a new scaling list for the set of scaling lists is to be predicted from a reference scaling list” – Quantization Unit 208 or Inverse Quantization Unit 210, 306; see also Fig. 3 and Fig. 4.

“means for receiving a syntax element” – Video Data Memory 230, see also Fig. 3 and Fig. 4.

“means for determining an ID number based on the syntax element” – Quantization Unit 208 or Inverse Quantization Unit 201, 306; see also Fig. 3 and Fig. 4.

“means for determining that the set of scaling lists does not include a scaling list with the ID number” - Quantization Unit 208 or Inverse Quantization Unit 201, 306; see also Fig. 3 and Fig. 4.

“means for determining the new scaling matrix based on a set of default values in response to determining that the set of scaling lists does not include a scaling list with the ID number” – Quantization Unit 208 or Inverse Quantization Unit 210, 306; see also Fig. 3 and Fig. 4.

“means for decoding the video data based on the new scaling matrix” – Entropy Decoding Unit 302



If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 10-14, 20-28, 34 and 35 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Lim et al. (US9866839B2; hereinafter Lim).


























1. A method of decoding video data, the method comprising:
determining a set of scaling lists for the video data, wherein each scaling list of the set of scaling lists is used to determine an associated scaling matrix in a set of scaling matrices, and wherein each scaling list and each associated scaling matrix has an associated identification (ID) number;
83:39-43, “Here, the presence of the quantization matrix in the parameter set includes that information (e.g., scaling_list_pred_mode_flag, scaling_list_pred_matrix_id_delta,
scaling_list_dc_coef_minus8, and scaling_list_delta_coef) about the quantization matrix is present in the parameter set.”

determining that a new scaling list for the set of scaling lists is to be predicted from a reference scaling list, wherein the new scaling list corresponds to a new scaling matrix;
5:1-12, “A quantization matrix applied to a current block may be (1) obtained by copying a quantization matrix having the same size and (2) generated by prediction from a previous matrix coefficient within the quantization matrix. A matrix having the same size may be a quantization matrix that has been previously coded or decoded or used, a reference quantization matrix, or a default quantization matrix. Or, a matrix having the same size may be selectively determined by a combination including at least two of a quantization matrix that has been previously coded or decoded or used, a reference quantization matrix, and a default quantization matrix.”

receiving a syntax element;
determining an ID number based on the syntax element;
determining that the set of scaling lists does not include a scaling list with the ID number;
83:33-35, “Referring to FIG. 6, the decoder can obtain an identifier indicating whether a quantization matrix is present or not in a parameter set at step S610.”
83:54-58, “The decoder can determine whether the quantization matrix is present or not in the parameter set based on the identifier at step S620. For example, when a value of
scaling_list_present_flag is 1, the decoder can determine that the quantization matrix is present in the parameter set.”

in response to determining that the set of scaling lists does not include a scaling list with the ID number, determining the new scaling matrix based on a set of default values;
83:62-84:2, “If, as a result of the determination, the quantization matrix is not present in the parameter set (i.e., if the quantization matrix is determined not to be present in the parameter set), the decoder may not use the quantization matrix in dequantization,
may use a quantization matrix (i.e., a flat matrix) having the same matrix coefficients of 16 in dequantization, or may determine all quantization matrices as default quantization matrices in dequantization at step S630.”

decoding the video data based on the new scaling matrix; and
outputting the decoded video data.
84:33-35, “The decoder can reconstruct an image based on an inversely quantized signal as described above with reference to FIG. 2.”

2. The method of claim 1, wherein determining the new scaling matrix based on the set of default values comprises:
determining a predicted scaling matrix based on the set of default values;
receiving delta values that represent differences between the predicted scaling matrix and the new scaling matrix; and
5:1-12, “A quantization matrix applied to a current block may be (1) obtained by copying a quantization matrix having the same size and (2) generated by prediction from a previous matrix coefficient within the quantization matrix. A matrix having the same size may be a quantization matrix that has been previously coded or decoded or used, a reference quantization matrix, or a default quantization matrix. Or, a matrix having the same size may be selectively determined by a combination including at least two of a quantization matrix that has been previously coded or decoded or used, a reference quantization matrix, and a default quantization matrix.”

83:39-43, “Here, the presence of the quantization matrix in the parameter set includes that information (e.g., scaling_list_pred_mode_flag, scaling_list_pred_matrix_id_delta,
scaling_list_dc_coef_minus8, and scaling_list_delta_coef) about the quantization matrix is present in the parameter set.”

determining the new scaling matrix based on the predicted scaling matrix and the delta values.
5:1-12, “A quantization matrix applied to a current block may be (1) obtained by copying a quantization matrix having the same size and (2) generated by prediction from a previous matrix coefficient within the quantization matrix. A matrix having the same size 

83:39-43, “Here, the presence of the quantization matrix in the parameter set includes that information (e.g., scaling_list_pred_mode_flag, scaling_list_pred_matrix_id_delta,
scaling_list_dc_coef_minus8, and scaling_list_delta_coef) about the quantization matrix is present in the parameter set.”

3. The method of claim 1, wherein decoding the video data based on the new scaling list comprises:
determining a prediction mode and a block size for a block of the video data;
12:21-23, “Table 5 shows an example of a table that is used to indicate the size of a transform block or the size of a quantization matrix corresponding to a transform block.”


selecting a scaling matrix, from the set of scaling matrices, for the block based on the prediction mode and the block size;
12:39-41, “Table 6 shows an example of a table for coding mode of a block in which a quantization matrix is used and the type of quantization matrix mapped to a color component.”

12:58-61, “In the example of Table 6, the MatrixID value may indicate coding mode used in a quantization matrix and the type of quantization matrix that specifies a color component. Here, coding mode can mean prediction mode.”

dequantizing a first transform coefficient of the block using a first scaling value from the selected scaling matrix;
dequantizing a second transform coefficient of the block using a second scaling value from the selected scaling matrix, wherein the second scaling value is different than the first scaling value; and
84:18-32 “The decoder can perform dequantization by using the obtained quantization matrix at step S650. If the quantization matrix is not present in the parameter set, the decoder can perform dequantization without using the quantization matrix as determined at the step S630 or can perform dequantization so that a quantization matrix (i.e., a flat matrix) having the same matrix coefficients of 16 is performed in dequantization or all quantization matrices are used as default quantization matrices in dequantization. The prediction of the coefficient of a quantization matrix and the use of 

decoding the video data based on the dequantized first and second transform coefficients.
84:33-35, “The decoder can reconstruct an image based on an inversely quantized signal as described above with reference to FIG. 2.”

4. The method of claim 3, wherein decoding the video data based on the new scaling list comprises:
determining a quantization parameter (QP) value for the block;
dequantizing the first transform coefficient of the block based on the QP value and the first scaling value; and
4:49-54, “A quantization matrix means a matrix that is used in a quantizaiton or inverse-quantization process in order to improve the subjective picture quality or objective picture quality of an image. The quantization matrix is also called a scaling list.”

6:5-8, “Next, the quantization module 140 can output a quantized coefficient by quantizing the received transform coefficient using at least one of a quantization
parameter and a quantization matrix.”

dequantizing the second transform coefficient of the block based on the QP value and the second scaling value.
84:18-32 “The decoder can perform dequantization by using the obtained quantization matrix at step S650. If the quantization matrix is not present in the parameter set, the decoder can perform dequantization without using the quantization matrix as determined at the step S630 or can perform dequantization so that a quantization matrix (i.e., a flat matrix) having the same matrix coefficients of 16 is performed in dequantization or all quantization matrices are used as default quantization matrices in dequantization. The prediction of the coefficient of a quantization matrix and the use of a default quantization matrix have been described above in connection with the aforementioned embodiments. If the quantization matrix is present in the parameter set, the decoder can obtain the corresponding quantization matrix and use the obtained quantization matrix in dequantization.”

10. The method of claim 1, wherein the video data comprises video data encoded in a separate color plane coding mode.



Regarding the claims 11-14, 20-28, 34 and 35, they recite elements that are at least included in the claims 1-4 and 10 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and computer-readable medium in the claims, see Lim 5:34-41, “Referring to FIG. 1, the image coding apparatus 100 includes a motion prediction module 111, a motion compensation module 112, an intra-prediction module 120, a switch 115, a subtractor 125, a transform module 130, a quantization module 140, an entropy coding module 150, an dequantization (inverse quanization) module 160, an inverse transform module 170, an adder 175, a filter module 180, and a reference image buffer 190.”

21. The device of claim 11, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data.
1:32-33, “As there is a growing interest in Ultra High Definition (UHD) having resolution four times higher than HDTV…”

5:34-41, “Referring to FIG. 1, the image coding apparatus 100 includes a motion prediction module 111, a motion compensation module 112, an intra-prediction module 120, a switch 115, a subtractor 125, a transform module 130, a quantization module 140, an entropy coding module 150, an dequantization (inverse quanization) module 160, an inverse transform module 170, an adder 175, a filter module 180, and a reference image buffer 190.”

24. The device of claim 11, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.
1:32-33, “As there is a growing interest in Ultra High Definition (UHD) having resolution four times higher than HDTV…”

5:34-41, “Referring to FIG. 1, the image coding apparatus 100 includes a motion prediction module 111, a motion compensation module 112, an intra-prediction module 120, a switch 115, a subtractor 125, a transform module 130, a quantization module 140, an entropy coding module 150, an dequantization (inverse quanization) module 


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Coban et al. (US20120328004 A1, hereinafter Coban).

Regarding the claim 22, Lim discloses the invention substantially as claimed as mentioned above for the claim 1 and 21.

Lim does not disclose,
22. The device of claim 21, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data.
“[0044] FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may perform the techniques of this disclosure for performing quantization (including inverse-quantization) of transform coefficients. As shown in FIG. 1, system 10 includes a source device 12 that provides encoded video data to be decoded at a later time by a destination device 14. In particular, source device 12 provides the video data to destination device 14 via a computer-readable medium 16. Source device 12 and destination device 14 may comprise any of a wide range of devices, including desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such as so-called "smart" phones, so-called "smart" pads, televisions, cameras, display devices, digital media players, video gaming consoles, video streaming device, or the like. In some cases, source device 12 and destination device 14 may be equipped for wireless communication.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Coban and apply them on the teachings of Lim to incorporate the video encoding/decoding in wireless phone.
One would be motivated as implementing such encodiong/decoding video in wireless phones are well known in the art which would have been expected to provide sending and receiving of video in the phone. 

23. The device of claim 11, further comprising:
a display configured to display decoded video data.
Coban “[0044] FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may perform the techniques of this disclosure for performing quantization (including inverse-quantization) of transform coefficients. As shown in FIG. 1, system 10 includes a source device 12 that provides encoded video data to be decoded at a later time by a destination device 14. In particular, source device 12 provides the video data to destination device 14 via a computer-readable medium 16. Source device 12 and destination device 14 may comprise any of a wide range of devices, including desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such as so-called "smart" phones, so-called "smart" pads, televisions, cameras, display devices, digital media players, video gaming consoles, video streaming device, or the like. In some cases, source device 12 and destination device 14 may be equipped for wireless communication.”

Same explanation for the rationale applies as given for the claim 22.


Allowable Subject Matter







Claims 5-9, 15-19 and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 5-9, 15-19 and 29-33, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… 5. The method of claim 1, wherein determining that the set of scaling lists does not include the scaling list with the ID number comprises:
determining that the video data is coded without chroma components; and
determining the ID number corresponds to a scaling list for a chroma component.
6. The method of claim 5, wherein determining that the video data is coded without chroma components comprises receiving a syntax element indicating that scaling lists are not included for chroma components.
7. The method of claim 1, wherein determining that the set of scaling lists does not include the scaling list with the ID number comprises:
determining that the ID number divided by 3 has a remainder of 0 or 1.

8. The method of claim 1, wherein determining that the set of scaling lists does not include the scaling list with the ID number comprises:

determining that the ID number divided by 3 has a remainder of 0 or 1.
9. The method of claim 1, wherein the video data comprises monochrome video data or a variation in form of the above elements.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henry et al. (US 20120328004 A1) discloses relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner